              Case 18-13164-mdc                  Doc 30-1         Filed 11/14/18 Entered 11/14/18 13:14:24                                  Desc
                                                                Exhibit Page 1 of 2
                                                        United States Bankruptcy Court
                                                          Eastern District of Pennsylvania
             Dolores L. Mancini
 In re       John M. Mancini                                                                                  Case No.      18-13164
                                                                              Debtor(s)                       Chapter       13

                           DISCLOSURE OF COMPENSATION OF ATTORNEY FOR DEBTOR(S)
1.   Pursuant to 11 U .S.C. § 329(a) and Fed. Bankr. P. 2016(b), I certify that I am the attorney for the above named debtor(s) and that
     compensation paid to me within one year before the filing of the petition in bankruptcy, or agreed to be paid to me, for services rendered or to
     be rendered on behalf of the debtor(s) in contemplation of or in connection with the bankruptcy case is as follows:
             a. For legal services, prior to filing the instant Bankruptcy, I have received the           $                  2,600.00
                following amount from the Debtor(s), minus the below filing fees and case costs as
                stated in paragraph 5(d)
             b. Prior to the filing of this statement I have received the following compensation after    $                  2,145.00
               filing fees and case costs were paid
             c. Balance Due                                                                               $       To be determined
                                                                                                                 by Fee Application

2.   The source of the compensation paid to me was:
                  Debtor             Other (specify):

3.   The source of compensation to be paid to me is:
                  Debtor             Other (specify):

4.          I have not agreed to share the above-disclosed compensation with any other person unless they are members and associates of my law firm.

            I have agreed to share the above-disclosed compensation with a person or persons who are not members or associates of my law firm. A
            copy of the agreement, together with a list of the names of the people sharing in the compensation is attached.

5.       In return for the above-disclosed fee, I have agareed to render legal service for all aspects of the bankruptcy case, including:

     a.     Analysis of the debtor's financial situation, and rendering advice to the debtor in determining whether to file a petition in bankruptcy;
     b.     Preparation and filing of any petition, schedules, statement of affairs and plan which may be required;
     c.     Representation of the debtor at the meeting of creditors and confirmation hearing, and any adjourned hearings thereof;
     d.     [Other provisions as needed]
                 Filing Fees & Case Costs:
                 Single Filer: $310.00 (for Court filing fees), $40 (Credit Counseling and Debtor Education), $40 (Credit Report).
                                 TOTAL: $390.00

                  Joint Filers: $335.00 (for Court filing fees), $40 (Credit Counseling and Debtor Education), $80 (Joint Credit
                               Report).
                               TOTAL: $455.00


                  Legal services related to the instant Bankruptcy will be billed at an hourly rate of $335.00 for attorney time and
                  $125.00 for paralegal time as set forth in the attorney client fee agreement.

                  The retainer paid by the Debtor(s) prior to filing of the instant matter, minus filing fees and costs (as stated in
                  paragraph 1(b) hereinabove), shall be credited to the total legal fees expended on the subject Chapter 13 case
                  prior to Confirmation. Any fee balance shall be recouped by way of an Application for Compensation filed with
                  the Honorable Bankruptcy Court.

6.   By agreement with the debtor(s), the above-disclosed fee does not include the following service:
             Chapter 13 Bankruptcy Services required after Confirmation of the Chapter 13 Plan.
          Case 18-13164-mdc                  Doc 30-1        Filed 11/14/18 Entered 11/14/18 13:14:24                              Desc
                                                           Exhibit Page 2 of 2
                                                                CERTIFICATION
      I certify that the foregoing is a complete statement of any agreement or arrangement for payment to me for representation of the debtor(s) in
this bankruptcy proceeding.

   May 30, 2018                                                          /s/ Brad J. Sadek, Esquire
   Date                                                                  Brad J. Sadek, Esquire
                                                                         Signature of Attorney
                                                                         Sadek and Cooper
                                                                         1315 Walnut Street
                                                                         Suite 502
                                                                         Philadelphia, PA 19107
                                                                         215-545-0008 Fax: 215-545-0611
                                                                         brad@sadeklaw.com
                                                                         Name of law firm
